This is an appeal from a judgment of the New Jersey Supreme Court dismissing a writ of certiorari brought to review the proceedings before the workmen's compensation bureau. The Supreme Court sustained the judgment of the workmen's compensation bureau.
It is first argued that the petition should have been dismissed because it was not filed until more than one year after the accident. The Supreme Court held that this was proper because the employers failed to comply with Pamph. L. 1924, ch. 187, in that it did not prepare and mail a supplemental report to the insurance carrier and to the department of labor. The only notice given after the first notice of the accident was a copy of a letter addressed to the insurance carrier and mailed to the department of labor. The Supreme Court held that this was not sufficient. We think the Supreme Court was right in this respect. The copy of the letters addressed to the insurance company does not satisfy the requirement of the statute as to a supplemental report.
The next point raised is that the petitioner did not sustain the burden of proving that her present condition was the result of any accident arising out of or in the course of her employment and that the weight of the medical testimony was in favor of the respondent. This court will not review questions of fact as to the weight of the evidence or the burden *Page 448 
of proof if there was any evidence to support the judgment. Our examination of the case discloses that there was legal evidence to sustain these findings and, therefore, this argument is of no avail here.
The judgment under review is affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, LLOYD, CASE, BODINE, HEHER, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, DILL, JJ. 13.
For reversal — None.